Citation Nr: 1410650	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  09-25 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include a mood disorder, depression, anxiety, and/or any other diagnosed psychiatric disorder.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Gladney, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1977 to October 1981.

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the reopening of a claim for service connection for an acquired psychiatric disorder, and from a June 2008 rating decision in which the RO denied service connection for hepatitis C. 

The Veteran was afforded hearings before a Decision Review Officer (DRO) at the RO in May 2009, and a hearing before the undersigned Veterans Law Judge (VLJ) in March 2012.  A transcript of the latter hearing is contained in the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses that further development is necessary prior to the adjudication of the Veteran's claims of service connection for an acquired psychiatric disorder and hepatitis C.

In September 2012, the Board remanded the Veteran's claims for additional development and action, to include a request for additional information from the Veteran; to obtain outstanding service treatment, VA treatment, and service personnel records; to obtain treatment records from the State of Oregon; and to obtain a VA opinion regarding the etiology of hepatic C.  

A review of the post-development record shows that the RO's efforts to comply with the remand directives has been hindered as notices appear to have been sent to the wrong address.  In a March 2012 statement, the Veteran provided an address in Clackamas, Oregon.  The November 2012 supplemental statement of the case (SSOC) was sent to a Milwaukee, Oregon address, and the mail was returned as undeliverable.   Moreover, the SSOC shows that, in September 2012, the Veteran was sent a post-remand letter seeking additional information and evidence.  No response was received.  The September 2012 post-remand letter was likely also sent to the wrong address.  Accordingly, the RO should attempt to contact the Veteran at the Clackamas, Oregon address provided in March 2012, and obtain the information delineated below.  The RO must also resend the November 2012 SSOC to the Veteran at the Clackamas, Oregon address.

As directed in the September 2012 remand, the RO should ask the Veteran to explain how he came by the March 27, 1981, letter from a lieutenant to a captain which addressed the Veteran's mental state.  The March 27, 1981, letter serves to corroborate the Veteran's testimony that when stationed in Germany, between 1979 and 1981, and that his captain noticed that he was having "severe mental problems."   The captain wanted to send him to a hospital in Germany, but "that never happened."  (Hearing transcript, pg. 14).  These lay recollections may potentially serve to support the presence of a psychiatric disorder in service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As noted in the previous remand, the Board would like to confirm the authenticity of the letter.  Upon remand, the Veteran is, again, asked to submit the original of this letter and to answer the aforementioned questions. 

During his March 2012 hearing before the undersigned VLJ, the Veteran reported that he had seen multiple mental health practitioners through the State of Oregon mental health services after service discharge, but that he had been unable to obtain a mental health assessment of PTSD or other mental conditions that was medically linked to service.  The RO reported an attempt to obtain these records in September 2012; however, it is likely that a letter sent in September 2012 to obtain permission to get these records went to the wrong address.  The Oregon State mental health records are pertinent to the claim and must be sought.

The Board acknowledges that the RO properly obtained a VA medical opinion regarding the Veteran's hepatitis C claim in November 2012; however, no copy is associated with the paper or virtual claims file.  The Board must be able to review the opinion for proper adjudication of the Veteran's claims.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

On remand, the RO/AMC must also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal, including an appropriate authorization for the RO/AMC to obtain, any pertinent outstanding, private records.  Thereafter, the RO/AMC should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to submit additional evidence or argument in furtherance of the remanded claims. 

2.  Ask the Veteran to provide the original letter dated March 27, 1981, a copy of which he submitted in June 2007.  Also, ask him to explain how he obtained this letter, and why he did not submit it when he previously filed a claim for service connection for a psychiatric disorder.  Records of notices sent and responses received should be documented in the claims file. 

3.  With the Veteran's assistance, as appropriate, attempt to obtain all outstanding VA treatment records not yet associated with the claims file.  Include the November 2012 VA Hepatitis C examination report.  All requests, responses, and records received should be documented in the claims file.

4.  With the Veteran's assistance, as appropriate, attempt to obtain outstanding private treatment records not yet associated with the claims file.  Include records of psychiatric care obtained after separation from service through the State of Oregon, and any other new private records identified by the Veteran.  All requests, responses, and records received should be documented in the claims file.

5.  Following the receipt of any additional evidence received pertaining to the Veteran's claims on appeal; re-adjudicate the remanded claims for service connection for an acquired psychiatric disorder and hepatitis C de novo.  If any benefit is not granted to the Veteran's satisfaction, provide him and his representative with an additional SSOC and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


